DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 4, the word “frond” should be changed to “front” in order to correct an apparent typographical error.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  In line 10, the word “sever” should be “server”.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain(s) subject matter which was not described in the specification in such a 

Regarding Claim 27, the terms “a first plate” and “a second plate” in lines 4 and 5, for example, are not found in Applicant’s disclosure or specification.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18, lines 15 and 16, recites the phrase “a reader that reads information of a paper sheet inserted into the paper sheet insertion slot, the reader disposed on the main body” is unclear and indefinite because it has more than one interpretation.  Is the reader reading the information directly off of the paper sheet or is the reader merely transmitting the information obtained from validating the paper sheet which is performed by the validation sensors?  For the purposes of examination, the reader is interpreted as 

Further regarding Claim 18, the phrase in lines 29 and 30, i.e., “wherein the stand has a shape of a frame surrounded by a pair of side plates facing each other, a bottom plate, and a back plate” is unclear and indefinite because it is not clear what frame is being referred to.  For example, Applicant’s figure 7 is shown to have a bottom plate, two side plates and a back plate.  The phrase indicates that these “surround” the frame.  However, it is not clear if what is meant is either that the housing frame (100a) is the frame surrounded or if another frame is surrounded by these plate elements.  A third possible interpretation is that the plate elements themselves form a frame.  See also Applicant’s specification at paragraph 82, which discusses frame 2a, paragraph 85, which discusses frame 100a and figure 88, which mentions stand 2D.  For purposes of examination, the phrase is interpreted as requiring the plate elements that together form a frame and that are “frame shaped”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1), in view of Vysma et al (US 2006/0081441 A1) and further in view of Chung (US 2002/0044096 A1).

Regarding Claim 18, Kuroiwa teaches a paper sheet processing apparatus (1) as illustrated in figures 4-6, comprising:
a stand/frame (25), as illustrated in figure 6;
a main body, i.e., validator (2), disposed on the stand (25), as illustrated in figures 4, 6 and 15, and including;
a paper sheet insertion slot (11), as illustrated in figure 1, formed in a frond (front) side of the main body (2), and a paper sheet conveyance mechanism (13, 26) that conveys a paper sheet (44), as illustrated in figures 1 and 4, for example, inserted from the paper sheet insertion slot (11); and
a housing, i.e., stacker (4, 6), that stores the paper sheet (44) conveyed by the paper sheet conveyance mechanism (13, 26), the housing (4, 6) slidably mountable to the stand and demountable from the stand (25), as illustrated in figures 6 and 15, along a sliding direction, as illustrated in figures 6 and 15,
wherein the paper sheet conveyance mechanism (13, 26) conveys the paper sheet (44) to a feed port (32a), as illustrated in figure 1, of the housing (4) by discharging the paper sheet (44) along a paper sheet traveling route (12), as illustrated in figures 1, 5 and 6, for example, that is extended from the paper sheet insertion slot (11) toward inside of the main body (2) and is formed to be bent at a back side of the main body (2) so as to be inclined downward, as illustrated in annotated figures 1, 5 and 6, below,
wherein the apparatus (1) further comprises:
a reader, i.e., detection sensor (45) with optical and magnetic sensors (20, 21), as mentioned at abstract and paragraph 22, for example, that reads information of a paper sheet inserted into the paper sheet insertion slot (11), as illustrated in figures 1 and 4-6, for example, the reader (20, 21, 45) disposed on the main body (2);
a transmitter in the form of light emitter (61) that sends the information, i.e., bills (44) as mentioned at paragraphs 33 and 34 and as illustrated in figures 10 and 11, noting the light receiving diode (63), read by the reader (45), the transmitter (61) disposed on a rear surface of the main body (2), as mentioned at paragraphs 315, 317 and 429; and as illustrated in annotated figures 1, 5, 6 and 15, shown below.



    PNG
    media_image1.png
    717
    721
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    652
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    810
    718
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    643
    686
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    679
    718
    media_image5.png
    Greyscale


Regarding Claim 18, Kuroiwa further teaches
wherein the housing comprises an antenna, i.e., light receiver (67), as mentioned at paragraph 34, for example, and as illustrated in figures 10 and 11, that receives the information wirelessly from the transmitter, as mentioned at abstract, i.e., “[b]ill information  includes data of the bills received in a storage chamber 30 of the stacker 4 and is transmitted from the control circuit 47 to the intelligent storage 5…”[t]he  is installed on an upper wall of the housing, as illustrated in figures 10, 11 and 15, for example and has a surface substantially parallel to the upper wall and facing the transmitter, as illustrated in figures 5, 6 and 15; and
wherein the stand (25) has a shape of a frame surrounded by a pair of side plates facing each other, a bottom plate, and a back plate, the bottom plate and the back plate are sandwiched by the pair of side plates, and the housing is inserted into the frame of the stand so that the housing and the stand pass each other, as illustrated in annotated figure 6, as shown above, noting that although a single side plate is illustrated in the side view of figure 6, because it is a sectional view, as mentioned in paragraph 11, another duplicate side plate is construed as existing on the stand (25) thus mirroring the shown side plate, and
wherein when the housing (4, 6) is completely mounted on the stand (25), an outer periphery of the housing (4, 6) is held by the side plates, the back plate and the bottom plate of the stand (25), as illustrated in figure 5, which illustrates the housing (4, 6) entirely installed within the stand (25) that is shown in figures 6 and 15, for example, so that a positional relationship of the transmitter (61) and the antenna (67) is defined to allow the antenna (67) to receive the information from the transmitter (61), as illustrated in figures 5, 6, 10, 13 and 15(a)-15(e), noting that antenna (67) is part of the intelligent storage (5) mounted on the stacker/housing (4, 6), as mentioned at paragraphs 34 and 40 and as illustrated in figures 10 and 13, for example,

wherein the main body (2) comprises a wall, as illustrated in figures 1, 2, 5, 6 and 15, for example. 

Regarding Claim 18, Kuroiwa further teaches the stand (25) has a ceiling plate in a positional relationship with the upper wall of the housing (4, 6) such that the upper wall of the housing (4, 6) and the ceiling plate of the stand (25) pass each other without collision or bumping when mounting or demounting of the housing, as illustrated in figure 6.

Regarding Claim 18, Kuroiwa further teaches wherein the upper wall of the housing (6) is substantially parallel to a ceiling plate of the stand (25) during the sliding of the housing (4, 6) into the stand (25) such that the first surface of the transmitter, i.e., light emitter (61), as mentioned at paragraph 33, and the surface of the antenna, i.e., (67) of intelligent storage (5), are substantially parallel to each other,
wherein the upper wall of the housing (6) is spaced apart from the ceiling plate of the stand (2) such that a distance between the transmitter (61) and the antenna (5) is maintained to allow a communication between the transmitter (61) and the antenna (5, 67) to be performed when the housing (4, 6) is incompletely mounted to the stand (25) by the sliding, and
#wherein the housing (6) is incompletely mounted to the stand (2) when the upper wall of the housing is partly overlapped with the ceiling plate of the stand (2) or a lower wall of the housing (6) is partly overlapped with a bottom plate of the stand, and#
wherein the first surface of the transmitter (61) is partly overlapped with the surface of the antenna (5, 67) when the housing (6) is incompletely mounted, as illustrated in figures 1, 2, 5, 6 and 15.
Regarding Claim 18, Kuroiwa does not expressly teach 
wherein the transmitter has a first surface substantially perpendicular to the surface of the antenna, the first surface broader than the second surface, and
wherein the first surface of the transmitter is disposed on the wall of the main body.

Regarding Claim 18, Kuroiwa does not expressly teach, but Vysma teaches a transmitter (114), as mentioned at paragraphs 38 and 77 and as illustrated at figures 1 and 11, for example, disposed on the bottom of the frame (112) and sending wirelessly information of the paper sheet;
wherein the housing, i.e., cassette (10), comprises:
an antenna, i.e., “reciprocal electronics” which is understood to be an rfid transceiver, understood as both an antenna and a transmitter pair, with a memory and wireless transmitting and receiving electronics, that receives the information wirelessly from the transmitter and is installed on a lower rather than the upper wall of the housing/cassette (10), as illustrated in figures 1 and 11 and as mentioned at paragraphs 38 and 77, which states as follows.

[0038] Continuing to refer to FIG. 1, the safe housing 1' also contains RFID (radio frequency identification) electronics 114 mounted to its bottom 102 near the front 110 and aligned under the cash cassette 10, for transmitting data to the cash cassette 10 and/or the bill acceptor 20. Information pertaining to deposited money (such as the time, the amount, the currency, etc.) is transmitted to a controller (not shown) from electronics 35 (FIG. 4). The controller tabulates this information and communicates with the RFID electronics 114, which, in turn, communicate with reciprocal electronics on the cash cassette 10. The RFID electronics 114 are located so as to enable optimal data transfer.

[0077] When the bill acceptor 20 is mounted on the bill acceptor chassis 350, and when the safe door 2 is in the upright and closed position (FIG. 9A), the snout 22 fits approximately flush against the slot 5 in the safe door 2 and the bill acceptor 20 is positioned in precise read/write proximity of RFID transceiver electronics for optimal RFID data transfer to the cash cassette 10. In this position, the back end 23 of the bill acceptor 20 is juxtaposed to a money-receiving slot 36 in the cash cassette 10, thereby minimizing the distance that bills must travel after being deposited through the slot 5 before being received in the cash cassette 10. Minimizing the travel distance of cash currency is advantageous because it minimizes the risk of currency being damaged, torn or jammed within the safe. 

Emphasis provided.
stand (350), as illustrated in figures 1, 2 and 11.  Note further that the rfid transmitter/receiver can be construed as a reader as defined by Applicant’s claims and disclosure.
Regarding Claim 18, Vysma further teaches a storage, i.e., a memory, that stores the information of the paper sheet received through the antenna/reciprocal electronics, for the purpose of effectuating bi-directional exchange of information concerning data/information concerning banknote inventory, i.e., “time, amount and currency” deposited as mentioned at paragraph 38, and as mentioned at paragraph 77, i.e., “the bill acceptor 20 is positioned in precise read/write proximity of RFID transceiver electronics for optimal data transfer of to the cash cassette 10”.
Regarding Claim 18, Vysma further teaches wherein the first surface of the transmitter (114) is disposed on the lower wall/surface, i.e, bottom (102) of the safe housing/enclosure (11), as mentioned at paragraphs 35, 38 and 77 and as illustrated at figures 1, 2 and 11, so as to face the transmitter/antenna pair located on the housing/cassette (10) facing opposite the bottom surface (102) for the purpose of maximizing data communication between the housing (10) and the controller of the paper sheet processing apparatus.
	Regarding Claim 18, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have disposed the first surface of the transmitter and reader on the wall of the main body and to have installed the antenna that receives wirelessly the information from the transmitter and is installed on the upper wall of the housing, as taught by Vysma, in Kuroiwa’s paper sheet processing apparatus, and to have substituted an rfid device with memory and transceiver and reciprocal electronics/rfid device with memory and transceiver, as taught by Vysma, for Kuroiwa’s light emitter (61) and light receiver (63) on the main body (2) and intelligent storage including light emitter (66) and light receiver (67) on the housing (4), as illustrated at figure 10, for example, since both Vysma’s and Kuroiwa’s data handling circuits are functional equivalents that perform the same function, i.e., transfer of data between the housing/cassette and the main body, and one of ordinary skill in the art would have recognized to place the antenna/transceiver pair on associated facing/mating surfaces so as to maximize the data transfer between them.  Note also that rfid format is widely used in the paper sheet processing field, as shown by Vysma’s teaching.
Regarding Claim 18, Kuroiwa does not expressly teach, Chung further teaches the antenna (30) includes a loop antenna (31, 32, 33, 34), as mentioned at paragraph (21), having a loop surface such that a strongest emission direction of the antenna is perpendicular to the loop surface toward the transmitter, as mentioned at paragraphs 26, 28 and 48 and
	therefore, when the main body and the housing are mounted to the stand, one of ordinary skill  would have been motivated to determine the position of the antenna on the main body and the housing such that the transmitter and the loop surface of the loop antenna are parallel to each other, as mentioned at paragraph perpendicular to the direction of travel of the item being detected, i.e., the housing with ic tag/chip, and that is most sensitive where the tag/chip is oriented parallel to the direction of movement, the antenna circuit of the wireless rfid tag/chip being tuned for the frequencies of the transmission and detect signals, for example., as mentioned at Chung, paragraph 26, i.e., “[t[he direction of the electromagnetic field produced by antenna array 30 is generally perpendicular to the direction 42 of travel of objects 40 to be detected and is most sensitive where tag 44 is oriented parallel to the direction 42 of movement” and “[t]he antenna circuit of the wireless article is typically tuned for the frequencies of the transmission and detection signals”.

Regarding Claim 18, at the time of the invention, it would have been obvious to have provided a loop antenna/transceiver wherein the loop surface of the antenna has an area broader than a surface of the antenna/transceiver (on the main body) substantially perpendicular to the surface of the antenna on the upper wall (of the housing) and wherein the transmitter has a first surface substantially parallel to the loop surface/antenna, the first surface broader than the second surface, as taught by Chung, for the purpose of enabling Kuroiwa’s integrated circuit/rfid circuit disposed on the upper wall of the housing (4, 6) and the opposed lower wall of the main body (2), as taught by Vysma, to be able to be transmit or receive data within a defined area such as the area of the housing/main body interface within which resides the transmitter/antenna and to enable reading of said transmitter/antenna circuit with sufficient accuracy.  Note also that Chung at paragraph 26, last sentence states that 
Note also that the locations of the receiving and transmitting antennas is a matter of design choice based on what relationship between the two antennas would result in the optimum transmission/receiving frequencies by which to exchange data.  Further, note that rearrangement of parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70.  Additionally, note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.

Regarding Claim 19, Kuroiwa further teaches a validator, i.e., detection sensor (45) which includes optical sensor (20) and magnetic sensor (21), as illustrated in figures 1, 3 and 4 and as mentioned at paragraphs 22, 29 and 34, for example, that determines validity of the paper sheet, i.e., bill (44), inserted from the paper sheet insertion slot, i.e., inlet (11), i.e., via transporter/conveyor/belt (14) as mentioned at paragraph 39; and 
a controller (46, 47), as mentioned at paragraphs 29 and 30, that:
determines whether an input is received when the paper sheet (44) is determined to be valid by the validator (45); and 
transmits paper sheet reception information to the storage, i.e. tracking memory (99), as mentioned at paragraphs 34, 36 and 44, i.e, “bill information is stored in stack control circuit 87 or tracking memory 99” and as illustrated at figures 10 and 11, and a higher rank device, i.e., collection control circuit (94), as mentioned at after the paper sheet is received in the housing (4, 6) as mentioned at paragraph 44, i.e., “each time a bill 44 is stacked in stacker 4”, for example.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1), in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1) and further in view of further in view of Langlotz et al (US 2007/0229253 A1).

Regarding Claim 20, Kuroiwa teaches the system as described above.
	Regarding Claim 20, Kuroiwa does not expressly teach wherein the controller that: detects whether the housing is full after transmitting the paper-sheet-reception information; and generates a detection signal when the housing is detected to be full.
Regarding Claim 20, Langlotz teaches wherein the controller (4, 40) that determines/ detects whether the housing (9, 9’) is full after transmitting the paper-sheet-reception information; and
generates a detection signal when the housing (9, 9’) is detected to be full, as mentioned at paragraphs 26-29, noting for example, that paragraph 26 discusses sensing the capacity of the cassette (9).
wherein the controller that: detects whether the housing is full after transmitting the paper-sheet-reception information; and generates a detection signal when the housing is detected to be full, i.e., a full signal as taught by Longlotz in Kuroiwa’s paper sheet processing apparatus, for the purpose of notifying the system that a full housing requires changing to an empty housing, thus enabling the apparatus to continue in operation.
Claims 21-23, 25, 26 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1), in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Kosugi (2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1), further in view of further in view of Holland-Letz et al (US 6,622,911 B1) and further in view of Langlotz et al (US 2007/0229253 A1).
Regarding Claims 21-23, 25, 26 and 28, Kuroiwa teaches the system as described above.
Regarding Claim 21, Kuroiwa teaches a placing plate (33) with a spring (34), as illustrated in figure 6, for example.
Regarding Claim 21, Kuroiwa teaches a pushing plate (35), as illustrated in figure 6, for example.
Regarding Claim 21, Kuroiwa does not expressly teach
further comprising: a magnetic sensing unit; and
a controller,
wherein the housing further comprises:
a placing plate on which the paper sheet is to be stacked; and a spring that pushes the placing plate,
wherein the magnetic sensing unit comprises at least one magnet that generates a magnetic field when the pushing plate reaches a predetermined position, and wherein the controller that:
transmits the information stored in the storage to a sever; counts a number of paper sheets that are stacked in the housing after receiving the magnetic field,
informs to an external device that the housing is approaching a full state after the magnetic sensor receives the magnetic field and before the counted number exceeds a first threshold, and
stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold.

Regarding Claim 21, Kuroiwa does not expressly teach, but Kosugi teaches wherein the apparatus further comprises a pushing plate (6) including a sensing unit 

Regarding Claim 21, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a sensing unit in the form of a pushing plate position counter as taught by Kosugi, in Kuroiwa’s paper sheet processing device, for the purpose of counting inventory of banknotes stored in Kuroiwa’s housing.

Regarding Claim 21, Kuroiwa does not expressly teach, but McGunn further teaches at least one magnet (110) that is displaced on a pushing plate (46), as illustrated in figure 5 and as mentioned at paragraph 33, and generates a magnetic field when the pushing plate reaches a predetermined position, i.e., when a number of items, i.e., coin rolls, that are stacked in the housing reaches a threshold value, that is sensed by a magnetic sensing unit, i.e magnetic switches (116), noting that it would have been obvious to have adjusted the magnet (110) to correspond to a full banknote stacking cassette in Kuroiwa’s banknote sorter, 

McGunn further teaches a controller (122) configured to:
	start counting a number of coin rolls, which is directly analogous to paper sheets that are stacked in the housing, after the magnetic sensor (116) receives the magnetic field, i.e., from the magnet (110), and 
thus, in Kuroiwa’s sorter, it would have been obvious to have stopped storing the paper sheet into the housing when the counted number reaches a second threshold, i.e., is a predetermined number of sheets, to which the magnet position corresponds in Kuroiwa’s sorter, greater than a first threshold, accordingly, as taught by McGunn.  Note also that Kuroiwa teaches at paragraph 44, that “control circuit 47 may transmit code information and bill information to the stack control circuit 87 or tracking memory 99 for storage of these information therein each time bill 44 is stacked in stacker 4…”  It therefore would have been obvious additionally because Kuroiwa teaches counting each banknote in real time and adding each bill’s data to the totals one by one, thus stopping after each banknote is stored in the housing with its associated data stored in memory/storage as well. 

Regarding Claim 21, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a magnet and magnet sensing unit as taught by McGunn, in Kuroiwa’s placing plate and housing for the purpose of counting the number of banknotes held in inventory within the housing.
Regarding Claim 21, Hollland-Letz teaches a paper sheet processing device, as mentioned at col. 1, lines 6 and 7, i.e., “a banknote container for automated teller machines”, said container/housing (10) as illustrated in figures 1-3, having a magnetic sensing unit (52, 56), as mentioned at col. 2, lines 9-17, i.e., the switch is formed by a Hall-effect sensor which is assigned a permanent magnet arranged on an adjustable switching element”; and
the magnetic sensing unit (52, 56) comprises at least one magnet, as mentioned at col. 2, lines 9-17, that generates a magnetic field when the pushing plate (42) reaches a predetermined position, as mentioned at col. 1, lines 36-49.
Regarding Claim 21, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a magnet and magnet sensing unit in a paper sheet/banknote processing apparatus, as taught by Hollland-Letz, in Kuroiwa’s placing plate and housing for the purpose of counting the number of banknotes held in inventory within the housing.
Regarding Claim 21, Langlotz teaches 
wherein the controller (4, 40), as mentioned at paragraph 26, i.e., “the control device 4 produces an additional signal, however, which it passes on to a bank or a service center via an interface 6 which is likewise provided in the automatic teller 10 and can be designed…as a(an)...internet connection” which implies and suggests a server which is used for internet communication, and paragraph 34, which also mentions “an internet connection”, that:
transmits the information stored in the storage to a sever (server), as mentioned at paragraphs 26 and 34;
Regarding Claim 21, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a server connection as taught by Langlotz in Kuroiwa’s paper sheet processing device for the purpose of communicating with a higher level device such as a service center or bank computer as taught by Langlotz.
the controller (4, 40) as taught by Longlotz to have transmits/transmitted the information stored in the storage, i.e., counts of the number of paper sheets that are stacked in the housing (9, 9’), after receiving the magnetic field from the magnet as taught by Hollland-Letz and McGunn, informs to an external device, i.e., the control device (4) or computer (51) as taught by Langlotz, that the housing (9, 9’) is approaching a full state, as mentioned at Langlotz paragraphs 26-29, i.e., noting the terms “threshold” and “filling level”, for example, after the magnetic sensor as taught by Langlotz and McGunn, receives the magnetic field and before the counted number exceeds a first threshold, as taught by Langlotz, and
stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold, as taught by Langlotz at paragraph 26, i.e., “[t]he first sensor 15 produces a signal when the maximum capacity of the cassette 9 is reached to a certain degree, e.g. 80%...” and “[t]he second sensor 16 produces a signal when the maximum capacity is reached.”
Regarding Claim 21, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have used the two threshold cassette/housing capacity sensor system as taught by Langlotz, along with the pusher system of both McGunn and Holland-Letz, in the cassette/housing as taught by Kuroiwa for the purpose of detecting the capacity of the cassette and communicate said information to a higher level device such as Langlotz’ service computer (51) through an internet server so as to schedule replacement/refill cassettes as well as for security accounting purposes.

wherein the server records and manages the information from the controller.
Regarding Claim 22, Langlotz teaches wherein the server (51) records and manages the information from the controller (4, 40), as mentioned at paragraphs 34, 36 and 41, last sentence, i.e., “[t]he change of the threshold value or values can also be carried out by computer 51 at the service center or a service person via the network 60.”
Regarding Claim 23, Kuroiwa does not expressly teach wherein the at least one magnet comprises two or more magnets disposed different locations of the placing plate along a pushing direction of the spring.
Regarding Claim 23, McGunn teaches wherein the at least one magnet comprises two or more magnets disposed different locations of the placing plate along a pushing direction of the spring, as mentioned at paragraph 15, i.e., “a plurality of biased pushing plates and a plurality of magnet operated switches spaced along the associated column to sense position of the pushing plate…[t]he control system comprises a resister network for each column electrically connected to the plurality of magnet operated switches for the associated column so that the voltage of the resister network varies with the position of the pushing plate.”
Regarding Claim 25, Kuroiwa does not expressly teach 
wherein the magnetic sensing unit further comprises a plurality of magnetic sensors that are arranged along a pressing direction of the pushing plate and generate detection signals, and
wherein the controller determines a number of paper sheets stacked on the housing based on the detection signals.
Regarding Claim 25, McGunn teaches wherein the magnetic sensing unit further comprises a plurality of magnetic sensors that are arranged along a pressing direction of the pushing plate (46) and generate detection signals, as mentioned at paragraph 15.
Regarding Claim 25, it would have been obvious to one of ordinary skill in the art to have provided McGunn’s plurality of magnetic sensors in Kuroiwa’s device for the purpose of sensing the location of the pushing plate which is proportional to the amount of items pushed and supported by the pushing plate. 
Regarding Claim 26, see the rejection of Claims 18 and 21, above.
Regarding Claim 28, see the rejection of Claims 18 and 21, above.

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1), in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Kosugi (2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1), further in view of further in view of Holland-Letz et al (US 6,622,911 B1), further in view of Langlotz et al (US 2007/0229253 A1) and further in view of Finkenzeller (US 2005/0150740 A1).


Regarding Claim 24, Kuroiwa does not expressly teach wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus.
Regarding Claim 24, Kuroiwa does not expressly teach, but Finkenzeller teaches wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus, as mentioned at paragraph 668, i.e., “a time stamp is saved in both the banknote chip as well as in the database, i.e., data on the time of last query…[a]dditionally, the ID number…of the most recent querying checking unit...”  Note that the time of stack is equivalent to the time of the last query.
Regarding Claim 24, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus where it was checked/processed, for the purpose of tracking the history of each banknote processed, as taught by Finkenzeller, in Kuroiwa’s paper sheet processing apparatus for the purpose of providing increased  security through accounting data for where and when each banknote was processed as well as for providing history for any maintenance issues that require trouble shooting. 

Claim(s) 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1), in view of Vysma et al (US 2006/0081441 A1), .
Regarding Claims 27, Kuroiwa teaches the system as described above.
Regarding Claim 27, Kuroiwa teaches a first plate, i.e., placing plate (33) and a second plate, i.e., pushing plate (35), as illustrated in figures 1, 5 and 6, for example.  
Regarding Claim 27, Kuroiwa does not expressly teach a pair of regulatory members disposed on both sides of the first plate.
Regarding Claim 27, Kuroiwa does not expressly teach, but Takeuchi teaches a pair of regulatory members (88, 92) disposed on both sides of the first plate, i.e., banknote pusher (104), as illustrated in figure 7.
Regarding Claim 27, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a pair of regulatory members disposed on both sides of the first plate, as taught by Takeuchi, in Kuroiwa’s paper sheet processing apparatus for the purpose of aligning and stabilizing banknotes/paper sheets before they are pushed by the first plate into the housing for storing said banknotes.
Further regarding Claim 27, see rejection of Claim 21, above.
Regarding Claim 28, see rejection of Claims 18 and 21, above.
wherein the predetermined number is ten.
Regarding Claim 29, note that the counted number of paper sheets counted by the magnet/magnetic sensor is a predetermined number, as recited in Claim 21, above, for example.  However, it would have been a matter of design choice to have set the maximum capacity of the housing to be a predetermined number such as ten (10) or some other number based upon the capacity of the paper sheets to be stored in the housing.  It would have been apparent to an ordinarily skilled artisan to have stopped storing paper sheets into the housing/cassette short of overfilling the sheet/banknote cassette/housing.  Therefore, based on the capacity of banknotes desired, it would have been obvious as a matter of design choice to have set the predetermined number to have been a specific number such as ten as to when the paper sheets were stopped from being stored in the cassette/housing.
Regarding Claim 30, see rejection of Claim 19, above.
Regarding Claim 31, see rejection of Claims 19 and 20, above.
Regarding Claim 32, see rejection of Claim 21, above.
Claim(s) 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1), in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Kosugi (2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1), further in view of further in view of Holland-Letz et al (US 6,622,911 B1), further in view of .
Regarding Claims 33, Kuroiwa teaches the system as described above.
Regarding Claim 33, Kuroiwa does not expressly teach wherein the controller generates a notification that the housing is approaching a full state when the counted number is less than the predetermined number.
Regarding Claim 33, Kuroiwa does not expressly teach, but Washington teaches wherein the controller generates a notification that the housing is approaching a full state when the counted number is less than the predetermined number, i.e., as mentioned at paragraphs 157, 175, 176 and 178 which mentions a “media low” indicator device which is referred to in paragraph 303.  Note that a “media high indicator” is interpreted as “the counted number is greater than” as mentioned at paragraph 303. Thus, Washington teaches a paper sheet processing apparatus capable of using both conditions, i.e., counting a number less than the predetermined number and counting a number greater than the predetermined number, as alternatives to each other. 
Regarding Claim 18, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the controller generates a notification that the housing is approaching a full state when the counted number is less than the predetermined number, i.e., by providing algorithms to cause the controller of Kuroiwa to detect whether the cassette/housing is full and generate a detection signal indicating said full state, as taught by Washington, for the purpose of to determine that the housing is approaching a full state.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.  
Claims 18-22 and 26-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 and 10-18 of copending Application No. 14/741,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘798 application recites, generally, in Independent Claim 10, for example, “a paper sheet processing apparatus comprising: a stand…a main body disposed on the stand…a paper sheet insertion slot…a paper sheet conveyance mechanism…a housing that stores the paper sheet…a reader…a transmitter…an antenna…a placing plate…a spring an antenna…a storage part…”, as recited in Claim 18 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


                    15/296,011 Claim Limitations	                  14/741,798 Claim Limitations

Claim 18
A paper sheet processing apparatus comprising:
Claim 10, A paper sheet processing apparatus comprising:




a stand 
Line 7




A main body disposed on the stand and including
Lines 2 and 7




a paper sheet insertion slot formed in a frond (front) side of the main body, and 
Line 3




a paper sheet conveyance mechanism that conveys a paper sheet inserted from the paper sheet insertion slot; and
Lines 4 and 5




a housing that stores the paper sheet conveyed by the paper sheet conveyance mechanism, the housing slidably mountable to the stand and demountable from the stand along a sliding direction.
Lines 8-10




wherein the paper sheet conveyance mechanism conveys the paper sheet to a feed port of the housing by discharging the paper sheet along a paper sheet traveling route that is extended from the paper sheet insertion slot toward inside of the main body and is formed to be bent at a back side of the main body so as to be inclined downward
Lines 11-14




wherein the apparatus further comprises:
a reader that reads information of a paper sheet inserted into the paper sheet insertion slot, the reader disposed on the main body;
Lines 15-17




a transmitter that sends the information read by the reader, the transmitter disposed on a rear surface side of the main body, 
Lines 18-19




wherein the housing comprises an antenna that receives the information wirelessly from the transmitter, is installed on an upper wall of the housing, and has a surface substantially parallel to the upper wall and facing the transmitter; and
Claim 10, Lines 20-21 and Claim 13, Lines 5-7




wherein the transmitter has a first surface substantially parallel to the surface of the antenna and a second surface substantially perpendicular to the surface of the antenna, the first surface broader than the second surface,
Claim 12, Lines 20-21, Claim 1, Lines 18-19, Claim 13, Lines 1-3




wherein the stand has a shape of a frame surrounded by a pair of side plates facing each other, a bottom plate, and a back plate, the bottom plate and the back plate are sandwiched by the pair of side plates, and the housing is inserted into the frame of the stand so that the housing and the stand pass each other, and
Claim 10, Lines 23-26




wherein when the housing is completely mounted on the stand, an outer periphery of the housing is held by the side plates, the back plate and the bottom plate of the stand so that a positional relationship of the transmitter and the antenna is defined to allow the antenna to receive the information from the transmitter.
Claim 10, Lines 27-30




wherein the main body comprises a wall,
Claim 10, Line 18




wherein the first surface of the transmitter is disposed on the wall of the main body,
Claim 10, Lines 18-19




wherein the upper wall of the housing is substantially parallel to a ceiling plate of the stand during the sliding of the housing into the stand such that the first surface of the transmitter and the surface of the antenna are substantially parallel to each other,
Claim 13, Lines 5-7





wherein the upper wall of the housing is spaced apart from the ceiling plate of the stand such that a distance between the transmitter and the antenna is maintained to allow a communication between the transmitter and the antenna 





wherein the first surface of the transmitter is partly overlapped with the surface of the antenna when the housing is incompletely mounted.
Claim 1, Lines 30-33, noting that the overlapped surface can be made partially overlapped in order to get to the state where it is entirely overlapped.



Claim 19
a validator determining validity of the paper sheet from the slot; and a controller that:                   determines whether an input is received when the paper sheet is determined to be valid by the validator; and transmits paper-sheet-reception information to the storage and a higher-rank device after the paper sheet is received in the housing.

Claim 2, Lines 1-10
Claim 20
wherein the controller that: detects whether the housing is full after transmitting the paper-sheet-reception information; and generates a detection signal when the housing is detected to be full.
Claim 3, lines 1-5



Claim 21
further comprising: a magnetic sensing unit; and 
Claim 1, Line 8




a controller, 
Claim 1, Line 10




wherein the housing further comprises:
						

a placing plate on which the paper sheet is to be stacked; and
Claim 1, Line 5




a spring that pushes the placing plate,
A spring is inherently used with the placing plate since if there were not spring, there would be no way for the placing plate to be forced against the stack to secure said stack within the housing.




wherein the magnetic sensing unit comprises at least one magnet that generates a magnetic field when the pushing plate reaches a predetermined position, and 
Claim 1, Lines 5-9, Claim 12, Lines 4 and 5, noting that the second plate is analogous to the pushing plate.




wherein the controller that:  transmits the information stored in the sever (server);
Claim 2, Lines 9 and 10, i.e, “a higher-ranked device”




counts a number of paper sheets that are stacked in the housing after receiving the magnetic field,
Claim 11, lines 1-10, Claim 12, lines 14-15





informs to an external device that the housing is approaching a full state after the magnetic sensor receives the magnetic field and before the counted number exceeds a first threshold, and
stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold.
Claim 12, Lines 1-21, Claim 2, Lines 9 and 10, i.e, “a higher-ranked device”, Claim 2, lines 1-8, Claim 3, lines 1-5









Claim 22
wherein the server records and manages the information from the controller.
Claim 2, Lines 9 and 10, i.e, “a higher-ranked device”



Claim 23
wherein the at least one magnet comprises two or more magnets disposed different locations of the placing plate along a pushing direction of the spring.
No Double Patenting 



Claim 24
wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus.
No Double Patenting 



Claim 25
wherein the magnetic sensing unit further comprises a plurality of magnetic sensors that are arranged along a pressing direction of the pushing plate and generate detection signals, and
No Double Patenting 




wherein the controller determines a number of paper sheets stacked on the housing based on the detection signals.




Claim 26
wherein the housing further comprises:
a storage that stores the information of the paper sheet received through the antenna,
a placing plate on which the paper sheet is stacked, wherein the apparatus further comprises:
a magnet that is disposed on the placing plate and generates a magnetic field when a number of paper sheets stacked in the housing reaches a threshold value;
a magnetic sensor that is disposed on the main body and receives the magnetic field; and
a controller, wherein the controller:
starts counting a number of paper sheets that are stacked in the housing after the magnetic sensor receives the magnetic field, and
stops storing the paper sheet into the housing when the counted number is ten or more, and
wherein the surface of the antenna includes a loop surface such that a communication direction of the antenna is perpendicular to the loop surface,
wherein the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of the 
wherein the loop surface is positioned such that the antenna receives the information from the transmitter even when the housing is not located at a predetermined position after the housing is mounted on the frame,
wherein the loop surface of the antenna and the first surface of the transmitter entirely overlap each other when the housing is located at the predetermined position, and
wherein the upper wall of the housing entirely overlaps the first surface of the transmitter when the housing is at the predetermined position.














Claim 27
wherein the housing further comprises: a storage that stores the information of the paper sheet received through the antenna;
a first plate on which the paper sheet is to be stacked; a second plate; and
a pair of regulatory members disposed on both sides of the first plate, wherein the apparatus further comprises:
a magnet that is disposed on the first plate and generates a magnetic field when a number of paper sheets stacked in the housing reaches a threshold value;

a controller,
wherein the controller:
starts counting a number of paper sheets that are stacked in the housing after the magnetic sensor receives the magnetic field, and
stops storing the paper sheet into the housing when the counted number is a predetermined number or more, and
wherein the surface of the antenna includes a loop surface such that a communication direction of the antenna is perpendicular to the loop surface.













Claim 28
wherein the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of the movement of the housing when mounting and demounting,
wherein the loop surface is positioned such that the antenna receives the information from the transmitter even when the housing is not located at a predetermined position after the housing is mounted on the frame,
wherein the loop surface of the antenna and the first surface of the transmitter entirely overlap each 
wherein the upper wall of the housing entirely overlaps the first surface of the transmitter when the housing is at the predetermined position.




Claim 29
wherein the predetermined number is ten.
Claim 14



Claim 30
further comprising a validator that determines validity of the paper sheet inserted from the paper sheet insertion slot,
wherein the controller:
determines whether an input is received when the paper sheet is determined to be valid by the validator;
drives the paper sheet conveyance mechanism to convey the paper sheet to the housing when it is determined that the input is received; and
transmits paper-sheet-reception information to the storage and a higher-rank device after the paper sheet is received in the housing.
Claim 2, lines 1-10 and Claim 15 (server/higher ranked device)



Claim 31
wherein the controller:
detects whether the housing is full after transmitting the paper-sheet-reception information; and
generates a detection signal when the housing is detected to be full.
Claim 16, lines 1-4



Claim 32
wherein the controller generates a notification that the housing is approaching a full state.
Claim 17, lines 1-2



Claim 33
wherein the controller generates a notification that the housing is approaching a full state when the counted number is less than the predetermined number.
Claim 18, lines 1-3






This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 7, 2021